Green Paper on better ship dismantling (debate)
The next item is the report by Johannes Blokland, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Green Paper on better ship dismantling.
rapporteur. - (NL) On various shores in South Asia enormous seagoing ships for scrapping are dismantled under conditions that are environmentally damaging and humanly degrading. Social standards do not apply here. In Bangladesh alone, 200 lives have been lost over the past few years as a result of work on the dismantling of ships.
Many children are used to dismantle the ships because it is easy for them to get into small spaces. They are expected to remove toxic substances without any protection for themselves. The substances then end up in the environment, with disastrous consequences for the fishing and tourism industries. Regrettably, many ships from Europe also end up on the shores of India, Pakistan and Bangladesh, for example, in this way. The high prices of steel, low wages, poor safety regulations and absence of environmental measures are evidently financially attractive.
The Committee on the Environment, Public Health and Food Safety clearly states that these practices are ethically unacceptable and that the humanly degrading and environmentally destructive conditions involved in the dismantling of ships must not be permitted to continue. The efforts of an individual Member State or of the European Union alone will not be sufficient to tackle this. Whatever we may do in the years ahead, a global solution to the problem of ship dismantling is still urgently needed. Unfortunately, it has to be said that not much has so far been achieved at global level.
This, indeed, is precisely the reason why the European Commission has published a green paper. The main objective that we wish to achieve is the protection of the environment and public health without simply displacing the problems to other countries. In view of the fact that many seagoing ships currently sailing under the European flag will need to be dismantled in the coming years, we can no longer wait to take action. The Committee on the Environment specifically proposes the following. In order to prevent evasion of the provisions of the Waste Shipments Regulation, guidelines must be introduced that make it possible to distinguish between when a ship is truly a ship and when it is waste. The implementation and enforcement of the Waste Shipments Regulation must be improved through tighter controls and monitoring by port authorities in the Member States, on the understanding that port states must have the power to declare a ship to be at the end of its life.
A list must be compiled of seagoing ships that are likely to be scrapped within a few years. A competitive and clean ship dismantling industry must be developed within the European Union, for example at shipyards that are currently disused. In the framework of development aid, know-how and technology must be transferred to dismantling sites in South Asia to help them comply with safety and environmental standards. Incidentally, the dismantling of seagoing ships in Bangladesh is an extremely lucrative business, in which a sufficient amount of money can be earned in order to swiftly implement acceptable working conditions for dismantling work.
I should like to emphasise that it remains essential that we continue to work on two levels. First of all, we must shoulder responsibility for our own European fleet and work towards establishing a global agreement. At this moment in time, we cannot concentrate on one of these two issues alone. The response I have often received from the shipping industry is that this Green Paper would prevent or delay the development of an IMO convention. I do not agree with this. Rather, I believe that we, the European Union, are actually anticipating this IMO agreement and, in due course, will be better prepared to implement it. Moreover, I am firmly of the opinion that the European Union would like to move away from the serious conditions that exist in South Asia as quickly as possible.
I am pleased that there is a high level of agreement on this issue in the Committee on the Environment and both of the committees who were asked for an opinion. That is in any case a good start. I assume that the plenary sitting can support this course of action. It also appears that the Member States are now able to take action. Last Thursday, the Otopan left the Netherlands for Turkey after the authorities had had the ship cleaned, as a result of which all of the hazardous waste was removed. This is possible by virtue of the Waste Shipments Regulation. Previously, an export licence was refused because these conditions were not fulfilled. On that same Thursday, I received a visit from a delegation of the NGO that is committed to the responsible dismantling of ships is South-East Asia. It must be made clear that these people have been battling for a responsible ship dismantling industry in their country for many years, and we must not leave these people out in the cold.
A lawyer from Bangladesh, people from India: they have been dedicating themselves to this cause for years, and I feel that we must support them in this and must adopt this resolution. I hope to hear what Commissioner Dimas intends to do in the near future with regard to establishing a responsible ship dismantling industry in these countries and to making the resources available to achieve this.
Mr President, about a year ago the Commission adopted the Green Paper on better ship dismantling. Since then, there have been various developments, particularly in the International Maritime Organisation (IMO), where a draft convention on ship recycling is being prepared and is expected to be approved in May 2009. However, recent reports in the media have once again revealed the dismal reality of shipbreaking practices in some parts of South Asia. I am therefore particularly satisfied with the support the European Parliament has given to the Commission's initiative to improve shipbreaking practices.
About 90% of all large ships decommissioned around the world in 2007 were dismantled on the coasts of South Asia, mainly in India and Bangladesh. Many of these ships were from the EU. We estimate that one quarter of the global fleet flies the flag of an EU Member State, and about 40% of all vessels are owned by EU-based companies.
Shipbreaking on South Asian coasts is often carried out under appalling conditions: there is no protection against pollution whatsoever and workers' lives are at risk. Very few ships have their hazardous materials removed before they reach the breaking yards. What Mr Blokland has just said about ship cleaning in Holland is very significant. When the ships reach their destination, the waste materials in question are removed in a way that is dangerous and harmful to the environment. To overcome this situation, international rules and Community legislation are already in place. However, the Basel Convention and the Waste Shipments Regulation are very often contravened and are rarely observed by the countries of destination, on the pretext that the ship is making its last voyage.
According to the figures available to us, the number of ships reaching the end of their lives is steadily increasing, and the rules in question should therefore be adapted accordingly. The IMO draft Convention on ship recycling signals some progress in this area. It is likely to be approved in 2009 and we, for our part, shall do whatever we can to make that convention strong and effective. However, it will not apply to warships, state-owned vessels or other vessels in the service of the state. Furthermore, its implementation may take five or six years. Apart from this, the convention will be effective only if accompanied by the adoption of measures at national and regional level. Some Member States have already begun to take measures, as Mr Blokland has said, but a number of others have not yet begun to map out a strategy. For these reasons, it is essential to take measures in good time and at Community level.
Mr President, ladies and gentlemen, I thank you once again for your report and for the support you are giving the Commission regarding the proposed measures. The report contains interesting and useful ideas, which we shall study carefully when devising our strategy.
In particular, I should like to thank the rapporteur, Mr Blokland, for his efforts, and Mr Hammerstein, Mr Evans and the other members of the Committee on the Environment, Public Health and Food Safety, the Committee on Industry, Research and Energy and the Committee on Transport and Tourism, for their contribution.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (ES) Mr President, thank you, Commissioner Dimas, and thank you, Mr Blokland, for this very relevant and necessary report, because although for some time the International Maritime Organization has been preparing new legislation on ship dismantling, so that it is more ecological and causes less problems for the health of workers in the Third World, in the South, this legislation could take years to be ratified and complied with globally.
In the meantime, ship dismantling could reach maximum levels in the next ten years, precisely because of the new rules banning single-hull vessels. There are going to be an increasing number of ships to be dismantled.
The European Union cannot wait for there to be a change in the international rules; it needs to act now, to lead the change, to promote green audits of ship dismantling and create a fund with the industry to internalise the environmental costs and also to help the communities in the South, that have already suffered a great deal from the environmental and health costs of this problem.
We also need to implement a precautionary policy through the principle of compulsory substitution of hazardous materials in ships, because ships that leave to be dismantled in Asia are not a means of transport. No. They are hazardous waste, and we are exporting this hazardous waste, which is prohibited by European legislation. It is time to take responsibility and to act ethically and morally.
draftsman of the opinion of the Committee on Transport and Tourism. - Mr President, I may perhaps be the only person here tonight who has actually witnessed first-hand the process to which we are referring. As Chairman of the Delegation for relations with the countries of South Asia, I have been to Bangladesh and seen the shipyards.
In amongst the ships that were being repaired and dismantled - and the noise, I have to tell you, was intolerable - there were whole families living, sleeping, cooking meals in shanty towns. Children were playing around the boats, retrieving cricket balls from under the vessels whilst above them oxyacetylene torches were being used.
It is not acceptable for European ships - and none of them were flying European flags; by this stage they had already been passed off as local ships or from somewhere else in the world - to be broken in these circumstances.
The Committee on Transport and Tourism believes that the EU should lead the way and encourage global action with the clear aim of putting an end to the current practices and ways in which ships are dismantled, particularly in parts of South Asia. But dismantling should not be stopped altogether, nor indeed immediately, as Mr Blokland stated, in view of its economic importance to the countries concerned.
I agree with the rapporteur when he says that we must work towards a global strategy which ensures that all those who are involved in the process of ship recycling assume their due share of responsibility for the way it is carried out - for safety, workers' rights and the protection of the environment.
Finally, I think we should also support the development of a competitive and clean European ship-recycling industry. But, in the meantime, Member States must commit themselves to a policy that state-owned vessels and old warships will be dismantled in a safe and environmentally sound way.
Mr President, Commissioner, can we accept that our vessels that are to be broken up go and pollute the beaches of South Asia because we refuse to accept our responsibilities for dismantling them? South Asia, which receives most of our vessels, unfortunately receives polluting substances such as asbestos, pyralenes, oils and hydrocarbon sludge, which end up in the soil, the sand and the sea, and that is not the only thing!
Children work on dismantling these vessels, because they can enter small spaces easily, and unfortunately, they remove toxic materials without any protection at all. They are cheap labour, and suffer from chronic incurable diseases.
From an ethical point of view this is unacceptable, especially as the vessels come from Europe and thus end up on the beaches of India, Pakistan and Bangladesh. The European Union, which is partly responsible for these social and environmental problems, must take the right measures, in cooperation with the IMO, to put an end to social and environmental dumping due to economic incentives.
There are measures to be taken urgently, to establish constraints on the recycling of vessels, and that should include requirements for certification and notification. When vessels are designed and built, the perspective of future recycling should be incorporated, and facilities for recycling boats should be provided. We urgently need to establish facilities that will be deemed the best of their kind in terms of human rights, health and safety.
Then, without wishing to deprive South Asia of this large market, we also need to provide facilities in European naval yards so that we can recover this waste for ourselves, and then develop what we could call ecologically rational dismantling, all of which could serve as a basis for an international agreement.
on behalf of the PSE Group. - Mr President, I am glad that the Commission is bringing forward proposals and I am pleased the EU is finally dealing with this issue, because we have known about it for a long time. The conditions that Robert Evans has just described are nothing new to this Parliament and nothing new to the Commission. Yet it is now the end of May 2008. We have a Green Paper and we hear that we are going to have a proposal from the Commission to be adopted in May 2009, which means it will be at the end of this Commission and in the middle of the European election campaign.
I wonder how we will ever have anything in place to deal with the hundreds of ships which the Commission has identified. It knows that 800 single-hull tankers will have to be dismantled from 2010 onwards. I wonder if you can comment, Commissioner, on that very short timetable which we are leaving ourselves to introduce legislation. It would also have been better if the EU could have completed the legislation in this Parliament before the end of your mandate.
The Socialist Group will support Mr Blokland. We have supported everything he has done throughout this procedure and we thank him very much for his hard work. We will also support amendments which strengthen the proposal, but we will not support amendments which are protectionist. We are not seeking to stop ships being dismantled in Asian countries because, as Robert Evans has just pointed out, there are jobs at stake and the metals are a major source of raw materials for these countries. But we want the pre-cleaning, which, as Mr Blokland pointed out, is quite possible. We need to invest in specialised cleaning operations in Europe so that we can have a much safer environment for people to dismantle ships in the developing countries.
We also support the creation of a ship-dismantling fund. I have seen that the PPE-DE Group have asked for separate votes. I hope they are not going to vote against that fund tomorrow in plenary.
Commissioner, I hope we can act speedily and that we can get something on the statute books to deal with the huge increase in ships for dismantling in 2010.
on behalf of the ALDE Group. - Mr President, congratulations to Mr Blokland for his - as expected - excellent report and for the very good cooperation offered to all shadow rapporteurs.
The subject matter of this Green Paper is very important, as well as being deeply worrisome. Much of the dismantling of ships as presently done can rightly be characterised by many as criminal, both with reference to human health and also with reference to the environment.
Most such dismantling, as we all know, takes place on beaches and river banks on the Indian subcontinent with no or minimal concern for the most basic rules of protection of humans and of the environment from contamination by a variety of toxic substances, including numerous carcinogenic agents.
Additionally, workers in such dismantling places are treated with the utmost disrespect for their human and labour rights and for their dignity, not to mention the use of child labour in truly atrocious conditions which, in some cases, differ little from child slavery in its most despicably shameful glory.
A small number of amendments have been submitted, most with the support of the rapporteur. We shall follow his position, with the exception of Amendment 1, for which we can find no reasonable explanation why it does not meet with Mr Blokland's approval and for which we shall vote positively, and we trust that others will do the same.
In giving our full support to this Green Paper let us hope that ship dismantling, regrettably a most necessary eventuality for the shipping industry, is done in the future in an environmentally, socially and hygienically safe manner and that it will provide a much needed but properly and safely earned income for the population of developing countries.
Let us also hope that the ideas in this report are put into legislative form as soon as possible and that its scope is extended to include military as well as commercial vessels.
Finally, let me say that I agree with previous speakers that our eventual aim should be a globally accepted strategy for ship dismantling.
on behalf of the GUE/NGL Group. - (NL) Firstly, I should like to thank my colleague Mr Blokland most warmly for his excellent report. I feel that he has outlined very well the enormous problems that are created in poor countries as a result of the dismantling of European ships. The consequences for both working conditions and the environment are often serious, and the EU must not run away from its responsibility for these.
Amongst other things, Mr Blokland opts to follow the route of more stringent international legislation. I am most certainly an advocate of such legislation, but I fear it will take much too long before tangible results can be achieved in this way. Europe must take action now and cannot wait for the rest of the world. Effective scrapping regulations must be established for ships. These regulations should include a provision to the effect that, in principle, European ships may only be dismantled outside the EU if the owners can demonstrate that it is impossible for this to be carried out within Europe. Furthermore, ships for scrapping that contain asbestos or other hazardous substances should in any case be dismantled in European territory.
We cannot allow our rubbish to cause great problems elsewhere in the world. Once a ship ceases to be suitable for use, we must stop thinking of it as a ship. It then becomes waste and must be treated as such. We do not simply allow other hazardous waste to leave the EU without guarantees with regard to the way in which it is going to be processed, and so there is no reason why we should do so with ships for scrapping.
In addition, emphasis should be placed upon processing within the Union itself, as is the case in the entire European waste policy. Finally, a policy of naming and shaming shipowners and Member States who have their ships dismantled according to methods that are unfriendly to the environment and people would be an effective initial step that we could in fact commence tomorrow. The responsibility for dismantling a ship responsibly must always remain with the owner and, subsequently, it is up to Member States to verify that this takes place in the correct manner.
(FI) Mr President, Commissioner, thank you for your excellent work, and the same goes for Mr Blokland.
The Green Paper before us on better ship dismantling is, in all seriousness, a classic example of the global imbalance that has resulted from industrial development and of the efforts of many different agencies at long last to do something about its negative impact. The responsibility of the industrialised countries rightly comes to the fore in situations where developing countries suffer intolerable social and environmental harm because others have gone in pursuit of economic benefits.
The negative impact of ship dismantling is particularly glaring. With the greater environmental, health and safety requirements of which industrialised countries have had to take account, most of the world's seagoing vessels are dismantled in Bangladesh, Pakistan and India, often in very primitive conditions. Dismantling yards barely comply with health and environmental standards, and toxic substances such as asbestos are handled by people wearing shorts and sandals. The use of child labour is also common.
The equation is a difficult one. Ship dismantling is a profitable business for these countries, not only in terms of its effect on employment and the financial benefits but also for the recovery of raw materials. For example, Bangladesh gets 80-90% of its steel from dismantled ships. At the same time, low labour costs and the lack of basic standards make it an economically attractive business, which in practice results in environmental dumping and a human tragedy on an enormous scale.
An increase in unprofitable dismantling in the EU with the help of aid is not, however, a sustainable option. There should instead be direct aid measures for the developing countries engaged in dismantling, greatly multiplying the environmental and social benefits. After vessels have been partially dismantled or cleaned they are in practice unfit to sail, and after asbestos has been removed, for example, most ships can no longer be moved.
For that reason aid measures should focus on the establishment of certified dismantling yards, where the dismantling techniques used comply with Western notions of safety and environmental acceptability. Globally there should be a list for shipping companies of approved dismantling yards, and the International Maritime Organization should have a key part to play in their certification, to make the system truly international. This would solve the equation. The developing countries need the economic and material benefits derived from dismantling, and the shipping firms in the industrialised countries which are under growing pressure need the situation to change.
(PL) Mr President, some words of acknowledgement for the rapporteur, Mr Blokland; as always, once again he has done some excellent work. Mr Evans said that he had seen ships being dismantled in Bangladesh. Beyond the Polish eastern border, which is also a European boarder, I have seen instances of 'non-dismantling' of ships; in other words, somewhere on the seashore, fishing vessels, passenger ships and freighters, and even military ships, have been dumped and the water has flushed them out. We are talking about the first step, then, which is dismantling. The second step would seem to be some kind of duty to dismantle. Then, finally, there is the third step - recycling, or establishing the kind of material used to build ships, how this material is embodied in the vessel and how such materials may be recovered. This is the process we are commencing. As an economist rather than an idealist, I believe we have quite a long road ahead of us, but it is a very good thing that we are starting our journey along it, and let us hope that we will find followers out there in the world.
(RO) I would also like to congratulate Mr. Blokland for his report. In response to the accidents in which oil tankers such as Erika and Prestige were involved, the Union adopted the international legislation and rules for the gradual phasing-out of single hull oil tankers. It is estimated that approximately 1,300 single hull oil tankers will be phased out and sent for dismantling by 2015.
The costs entailed by the ship dismantling are very high and make the recycling of ships unfeasible from the economic point of view. In many Member States, there are still ships that are very old, in poor condition, anchored at the shore or even stranded on the shores of internal waters. Thus, I believe special attention should be given to delta and estuary areas, where stranded ships could have a negative impact on the environment. Stranded ships often block navigable waterways periodically and cause substantial economic damage.
Since 2005, the International Maritime Organization has worked on implementing a mandatory international system for ecological ship dismantling, a process to which the European Union has also contributed. The future international convention and the responsible involvement of Member States will be essential for solving the problems related to ship dismantling.
Mr President, ladies and gentlemen, thank you for the high level of discussion this evening. Your report is extremely encouraging as regards the Commission's proposals.
Let me mention three issues you have touched on. Firstly, you call on the Member States and the Commission to enforce the Waste Shipments Regulation more effectively. You also call on the Commission to draw up a list of ships likely to be taken to breaking yards in the next few years. We shall examine the possibility of drawing up such a list. As Mrs Grossetête has proposed, we must also list the facilities that meet higher standards. Furthermore, with regard to ships reaching the end of their lives, we agree that stricter regulation on the shipment of waste must be enforced.
The Commission intends to provide the necessary guidelines. I expect the authorities of the Member States to ensure that there are no cases of ships being allowed to leave EU ports if they are clearly being sent for breaking in developing countries. In addition, in view of the fact that most ships of European origin will be broken and turned into waste outside Community waters, a binding international regime really must be enacted.
Secondly, we shall examine the question of developing a competitive shipbreaking and pre-cleaning industry in the EU, without endangering the viability of South Asian breaking yards. The European shipyards are not in a position to compete with the breaking yards of South Asia. There is no question, then, of retaining or artificially bringing back the bulk of the shipbreaking market to Europe. What we can ensure, however, is the requirement that warships, other state-owned ships and those receiving state aid should be broken up exclusively in facilities that are environmentally well run, in Europe or in OECD countries. We could perhaps require ships flying the flags of Member States to be broken exclusively in fully authorised and certified facilities. Pre-cleaning should be made common practice so that it becomes practicable.
Lastly, I see that you are supporting the proposal to set up a shipbreaking fund. You are asking the Commission to examine the possibility of imposing compulsory insurance as a guarantee of environmentally friendly recycling. The Commission is to examine the existing options. Those responsible in the shipping sector inform us that the new international Convention on ship recycling will combine with market forces to solve the shipbreaking problem. We certainly do not want to create unnecessary administrative or financial burdens. We shall, at any rate, keep a close watch on developments; we shall not hesitate to take regulatory measures if the market remains unable to provide a solution to this problem. Your continuing support will be of crucial importance in ensuring a change for the better in shipbreaking conditions.
rapporteur. - (NL) I should like first of all to thank all the speakers for their appreciative words, especially Commissioner Dimas. I should like to make a couple more observations.
I believe that it is of exceptional importance that this dismantling fund be established. This fund should be filled with contributions from shipowners and not, of course, with government subsidies. I believe that that is not at all necessary. In the same way as a scrapping fund for old cars, this will begin to support itself as time goes by. I am happy that the Commissioner is also thinking along these lines. We must be very quick and, therefore, it may perhaps be a good idea to enter into an agreement with the European shipowners as soon as possible, so that they will have their ships dismantled responsibly in any case. I know that shipping company P&O Nedlloyd Maersk has had around 20 ships dismantled responsibly in China, particularly also by ensuring that facilities were provided there where possible.
I believe that we must make the shipowners, in particular, aware of their social responsibility and let them know that they really cannot do this any more; that is, to sell a ship for large sums of money. It is then sold 10 more times before it is finally dismantled. We need to adopt a completely different approach to dismantling and, in my opinion, it may well be possible to induce the shipowners to do so, especially given all the negative publicity on this issue in recent years.
Dismantling work is also often carried out in contravention of local legislation and against the wishes of the Ministries of Social Affairs and the Environment. I have also been told that, in Bangladesh, it is not the national legislation that is the problem but the enforcement of such legislation. I think, therefore, that there may well be sufficient facilities in place, but they are not being used.
Mr Matsakis also asked what my objection is to his amendment. The issue is that this amendment implies that environmentally destructive conditions involved in the dismantling of ships cannot be permitted to continue in developing countries. However, they cannot be permitted to continue anywhere, including in Eastern Europe, for example, where ships are indeed still occasionally dismantled according to irresponsible methods. It is therefore excessive to focus this exclusively on developing countries, particularly if it is later specified that it is not allowed to be carried out in places such as the Far East. I feel that this addition is unnecessary, therefore.
Unfortunately, I cannot support the amendments by Mrs Liotard, as they are too protectionist. Mr Liberadzki has raised an important issue, specifically that there are also ships stored elsewhere, left to rust, with nothing being done about them. We must also tackle that issue. I should like to say a big thank you to everyone once again, and I shall leave it at that.
The debate is closed.
The vote will take place tomorrow.